Exhibit 99.6 REPLIWEB INC. AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 U.S. DOLLARS IN THOUSANDS INDEX Page Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets 3 - 4 Consolidated Statements of Income 5 Consolidated Statements of Convertible Preferred Stock and Stockholders' Equity 6 Consolidated Statements of Cash Flows 7 - 8 Notes to Consolidated Financial Statements 9 - 26 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of REPLIWEB INC. AND ITS SUBSIDIARIES We have audited the accompanying consolidated balance sheets of Repliweb Inc. ("the Company") and its subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, changes in convertible preferred stock and shareholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries atDecember 31, 2010 and 2009, and the consolidated results of their operations and their cash flows for each of the years then ended, in conformity with U.S. generally accepted accounting principles. /s/KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER September 6, 2011 A Member of Ernst & Young Global - 2 - REPLIWEB INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposit Restricted deposit 23 21 Trade receivables Other accounts receivable (Note 3) Total current assets LONG-TERM ASSETS: Severance pay fund Property and equipment, net (Note 4) Deferred tax asset 96 28 Other asset, net (Note 5) Total long-term assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. - 3 - REPLIWEB INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $
